Name: Commission Regulation (EEC) No 2071/88 of 12 July 1988 amending Regulation (EEC) No 2501/87 fixing the characteristics of each variety of tobacco grown in the Community
 Type: Regulation
 Subject Matter: production;  consumption;  plant product
 Date Published: nan

 13 . 7. 88 Official Journal of the European Communities No L 182/7 COMMISSION REGULATION (EEC) No 2071/88 of 12 July 1988 amending Regulation (EEC) No 2501/87 fixing the characteristics of each variety of tobacco grown in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 11 14/88 (2), and in particular Article 2 (6) thereof, Whereas Article 2 (4) of Regulation (EEC) No 727/70 defines varieties as types differentiated by botanical characteristics, cultivation techniques and production area ; whereas those three criteria taken together permit precise varietal identification ; Whereas Commission Regulation (EEC) No 2501 /87 (3) fixes the characteristics of each variety of tobacco grown in the Community ; whereas those characteristics include curing among the conditions of production ; Whereas the curing method used for the Burley PORT variety has proved not to take 4 account suitably of the weather conditions for tobacco harvested in the Azores ; whereas the Annex to Regulation (EEC) No 2501 /87 should be amended as regards the curing method used for such tobacco ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Section 2.5 under Variety No 34 (Burley PORT) in the Annex to Regulation (EEC) No 2501 /87 is hereby replaced by the following : '2.5. Curing : 1 . Air cured in plastic barns with regulated vents or in rudimentary sheds . 2 . For tobacco harvested in the Azores, a mixed curing process also : air cured in plastic barns with regulated vents or in rudimentary sheds, followed by flue curing (bulk curing).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1987 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 35. (3) OJ No L 237, 20. 8 . 1987, p. 1 .